DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant(s) arguments and claim amendments submitted on 02/24/2022 were found persuasive by the Examiner.  Therefore, the previous set of rejections and objections set forth in the Final Rejection submitted 11/26/2021 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Philip M. Nelson on 06/07/2022.
The amended claims (1-20) are provided below.

1. (Currently Amended) A system for handling slides for a slide scanning apparatus, the system comprising: 
a stage comprising a support surface configured to support a slide during scanning, by a scanning apparatus, the slide having a first side surface and a second side surface opposite the first side surface; 
a reference edge attached to the stage, wherein a facing side surface of the reference edge extends above the support surface, such that, when the slide is on the support surface, the facing side surface of the reference edge faces the first side surface of the slide; 
a movable opposing edge attached to the stage, wherein a facing side surface of the movable opposing edge extends above the support surface, such that, when the slide is on the support surface, the facing side surface of the movable opposing edge faces the second side surface of the slide, and wherein the movable opposing edge is configured to move toward the reference edge and away from the reference edge; and 
at least one processor configured to: 
as the slide is being scanned by the scanning apparatus, control the movable opposing edge to engage the second side surface of the slide, so as to apply a first amount of pressure from the movable opposing edge to the second side surface of the slide to urge the first side surface of the slide against the facing side surface of the reference edge, and, 
as the slide is being unloaded from the support surface of the stage such that [[it]]the slide slides into a slot in a slide rack, controlling the movable opposing edge to contact the second side surface of the slide, so as to simultaneously apply during said unloading, a second amount of pressure, less than the first amount of pressure, from the movable opposing edge against the second side surface of the slide.  

2. (Previously Presented) The system of Claim 1, wherein the facing side surface of the reference edge is angled with respect to the support-2-Application No.: 16/152212Filing Date:October 4, 2018 surface, such that, when the slide is on the support surface, an upper portion of the facing side surface of the reference edge contacts the slide and a lower portion of the facing side surface of the reference edge is recessed away from the slide.  

3. (Previously Presented) The system of Claim 2, wherein, when the upper portion of the facing side surface of the reference edge contacts the slide, the upper portion of the facing side surface of the reference edge imparts pressure on the slide toward the support surface.  

4. (Previously Presented) The system of Claim 1, wherein the facing side surface of the movable opposing edge is angled with respect to the support surface, such that, when the slide is on the support surface, an upper portion of the facing side surface of the movable opposing edge contacts the slide and a lower portion of the facing side surface of the movable opposing edge is recessed away from the slide.  

5. (Previously Presented) The system of Claim 4, wherein, when the upper portion of the facing side surface of the movable opposing edge contacts the slide, the upper portion of the facing side surface of the movable opposing edge imparts pressure on the slide toward the support surface.  

6. (Previously Presented) The system of Claim 1, wherein the movable opposing edge is a portion of an arm that pivots toward or away from the reference edge.  

7. (Previously Presented) The system of Claim 6, wherein the arm is a spring arm, and wherein the stage further comprises a spring configured to actuate the spring arm to pivot toward or away from the reference edge.  

8. (Previously Presented) The system of Claim 7, wherein the spring is a linear spring.  

9. (Previously Presented) The system of Claim 6, further comprising a rotary bearing attached to the arm, wherein the at least one processor is configured to pivot the arm via the rotary bearing.  

10. (Currently amended) The system of Claim 1, further comprising in the[[ ]] slide rack, a plurality of slots configured to hold slides, wherein the at least one processor controls the movable opposing edge to move away from the reference edge when a respective slide held in a slot among the plurality of slots in the slide rack isthe slot of the slide rack onto the support surface.  

11. (Currently amended) The system of Claim 1, wherein the at least one processor controls the movable opposing edge to maintain [[a]]the first amount of pressure, from at least a portion of the facing side surface of the movable opposing edge, to the second side surface of the slide, while the slide is being scanned.  

12. (Currently amended) The system of Claim 11, further comprising in the[[ ]] slide rack, a plurality of slots configured to hold slides, wherein the at least one processor controls the movable opposing edge to maintain [[a]]the second amount of pressure, from at least a portion of the facing side surface of the movable opposing edge, to the second side surface of the slide, when unloading the slide from the support surface to a slot among the plurality of slots in the slide rack.  

13. (Canceled)  

14. (Currently amended) The system of Claim 1, further comprising: 
in the[[ ]] slide rack, a plurality of slots configured to hold slides; and 
an assembly configured to sequentially load the slides the slides 
wherein the at least one processor is configured to control the assembly to sequentially load the slides support surface, and sequentially unload the slides 

15. (Previously Presented) The system of Claim 14, wherein the reference edge is parallel to and aligned with a side of the plurality of slots.  

16. (Currently amended) The system of Claim 1, wherein the support surface comprises a through hole, through which the slide can be illuminated while on the support surface.  

17. (Currently amended) The system of Claim 16, further comprising an illumination system configured to illuminate the slide on the support surface, through the through hole, from below the support surface, while the  by the scanning apparatus.  

18. (Currently amended) The system of Claim 1, wherein the slide is rectangular with opposing long sides and opposing short sides, and wherein the first side surface and the second side surface are on the opposing long sides of the slide.  

19. (Currently Amended) A method of controlling [[a]]the stage in [[a]]the digital slide scanning apparatus of claim 1





the method comprising, by the at least one processor: -5-Application No.: 16/152212 Filing Date:October 4, 2018 
as [[a]]the slide is being loaded from [[a]]the slot in the slide rack onto the support surface of the stage, controlling the movable opposing edge to remain away from the second side surface of the slide, so as not to apply any pressure from the movable opposing edge to the second side surface of the slide; 
as the slide is being scanned, controlling the movable opposing edge to contact the second side surface of the slide, so as to apply [[a]]the first
as the slide is being unloaded from the support surface of the stage into [[a]]the slot in the slide rack, controlling the movable opposing edge to contact the second side surface of the slide, so as to apply [[a]]the second

20. (Previously Presented) The method of Claim 19, wherein the second amount of pressure is less than the first amount of pressure.

Other References Cited
	The prior art made of record and not relied upon is considered pertinent to Applicant(s) disclosure include:
Pfeifer (US 2002/0101654) discloses a stage comprising a movable opposing edge that applies a compressive force to the specimen slide.
Ludle (US Patent No. 6,847,481; already of record) discloses a stage comprising a movable opposing edge that unloads a slide from a slide rack and moves the slide on the stage to a scanning apparatus.
Saulietis (US Patent No. 5,367,401) discloses a stage comprising a movable opposing edge that holds a slide in position on the stage.
Kuhnert et al. (US Patent No. 5,386,318) discloses a stage comprising a movable opposing edge that unloads a slide from a slide rack and transfers the slide to a scanning apparatus.

Among these references, Ludle (US Patent No. 6,847,481) is considered the closest prior art.

Ludle discloses a system for handling slides for a slide scanning apparatus, the system comprising: a stage comprising a support surface configured to support a slide during scanning, by a scanning apparatus, the slide having a first side surface and a second side surface opposite the first side surface; a reference edge attached to the stage, wherein a facing side surface of the reference edge extends above the support surface, such that, when the slide is on the support surface, the facing side surface of the reference edge faces the first side surface of the slide; a movable opposing edge attached to the stage, wherein a facing side surface of the movable opposing edge extends above the support surface, such that, when the slide is on the support surface, the facing side surface of the movable opposing edge faces the second side surface of the slide, and wherein the movable opposing edge is configured to move toward the reference edge and away from the reference edge; and at least one processor configured to: as the slide is being scanned by the scanning apparatus, control the movable opposing edge to engage the second side surface of the slide, so as to apply a first amount of pressure from the movable opposing edge to the second side surface of the slide to urge the first side surface of the slide against the facing side surface of the reference edge, and, as the slide is being unloaded from the support surface of the stage such that the slide slides into a slot in a slide rack.
Ludle does not teach controlling the movable opposing edge to contact the second side surface of the slide, so as to simultaneously apply during said unloading, a second amount of pressure, less than the first amount of pressure, from the movable opposing edge against the second side surface of the slide.  Specifically, col. 10 lines 55-63 of Ludle disclose “Fig. 30 shows the fourth part of the unload sequence.  Here the XY-stage moves further to the right, so that the actuator 172 attached to the XY-stage also moves further to the right as indicated by arrow 190.  Thus the actuator stop block 180 contacts finger post 168 on finger 150.  This causes finger 150 to rotate around pivot point 154 and move away from end 186 of the slide 24.  Thus the slide is capable of being moved by the slide exchange arm, since the two fingers have been released and no longer contact the slide.  In other words, the movable opposing edge of Ludle releases the slide before the slide exchange arm slides the slide into a slot on a slide rack.  

Furthermore, even if the movable opposing edge of Ludle were modified with the movable opposing edge taught by either Pfeifer or Saulietis, the modification would not result in the processor configured to control the movable opposing edge to apply a desired amount of pressure.  Pfeifer teaches a movable opposing edge that is mechanically attached via screws (fig. 1a) and Saulietis teaches a movable opposing edge that is slide (wedged) into place by an operator (Sualietis; col. 5 lines 35-39).

Still further, for the reasons mentions above, any modification of the movable opposing edge disclosed in Kuhnert (see fig. 5, #21) with the movable opposing edge of Pfeifer or Saulietis would not result in the processor configured to control the movable opposing edge to apply a desired amount of pressure.  

Allowable Subject Matter
	Claims 1-12 and 14-20 are allowed.
	In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a system for handling slides for a slide scanning apparatus comprising a stage that supports a slide during scanning by a scanning apparatus, a reference edge attached to the stage facing a first side surface of a slide, a movable opposing edge attached to the stage facing a second side surface of the slide that is opposite to the first side surface of the slide, and at least one processor configured to (1) as the slide is being scanned by the scanning apparatus, control the movable opposing edge to engage the second side surface of the slide to apply a first amount of pressure from the movable opposing edge to urge the first side of the slide against the reference edge and, (2) as the slide is being unloaded from the support surface of the stage such that the slide slides into a slot in a slide rack, controlling the movable opposing edge to contact the second side surface of the slide to apply a second amount of pressure that is less than the first amount of pressure during said unloading of the slide from the stage into the slot in the slide rack.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        


/Benjamin R Whatley/Primary Examiner, Art Unit 1798